 



Exhibit 10.27.3
Amended and Restated as at
30, August 2005
DATED February 26, 2004
CALDER AG
-and-
DESALCO LIMITED
 
 
 
 
Distributorship Agreement
relating to
DWEER Products
 
 
 
 
 
 
 
 
(Campbells logo and LH) [g12298g12298e01.gif]

 



--------------------------------------------------------------------------------



 



THIS DISTRIBUTORSHIP AGREEMENT is made on February 26, 2004

BETWEEN:

(1)   Calder AG, a Swiss company, the registered office of which is
Binzenholzstrasse 447, Industrie Nord, Ch-5704 Egliswil, Switzerland
(hereinafter “Calder”); and

(2)   DesalCo Limited, a Cayman Islands company duly incorporated in the Cayman
Islands, the registered office of which is Trafalgar Place, 1428A West Bay Road,
Grand Cayman, Cayman Islands (hereinafter “DesalCo”).

WHEREAS:

(A)   Pursuant to and upon the terms of a Distributorship Agreement dated 24
September 2002 between DWEER Technology Ltd., a Cayman Islands company
(“DWEER-Tech”) and DesalCo (the “ Original Distributorship Agreement”),
DWEER-Tech appointed DesalCo as its exclusive distributor for Products in the
Territory (both terms as defined in this Agreement) and gave DesalCo the
exclusive right to sell and distribute the Products in the Territory.

(B)   Pursuant to and upon the terms of a Technology Licence relating to the
manufacturing, marketing and sale of DWEER and LinX products, work exchangers
and related products dated 30 April 2003 between DWEER-Tech and Calder (“the
Technology Licence”) DWEER-Tech granted Calder the exclusive right to, inter
alia, design, manufacture and sell, inter alia, the Products worldwide,
excluding the rights granted to DesalCo under the Original Distributorship
Agreement which were reserved to DWEER-Tech.

(C)   By virtue of the fact that Calder has the exclusive right to manufacture
the Products worldwide pursuant to the Technology Licence and will, during the
term of the Technology Licence, be manufacturing and supplying Products on a
worldwide basis, DWEER-Tech and the parties hereto wish to suspend the Original
Distributorship Agreement and enter into this Agreement, in order to enable
DesalCo to deal directly with Calder with respect to the distribution of
Products in the Territory so long as the Technology Licence is in effect.

(D)   Concurrent with the execution of this Agreement, the Technology Licence
has been amended to remove the exclusion of rights mentioned in recital B above
and so as to permit and enable Calder and DesalCo to enter into this Agreement.

 



--------------------------------------------------------------------------------



 



(E)   Concurrent with the execution of this Agreement, the Original
Distributorship Agreement has been suspended for so long as the Technology
Licence is in effect, on the basis that, inter alia, all clauses thereof that
are intended to survive termination (e.g. 6.5 — Confidentiality) remain in
effect, that DWEER-Tech undertakes to immediately inform DesalCo of termination
of the Technology Licence, and that the suspension is to be lifted immediately
upon termination of the Technology Licence.

NOW IT IS HEREBY AGREED as follows:-

1.   INTERPRETATION

  1.1   In this Agreement, save where otherwise provided or where the context
otherwise requires or admits, the following terms and expressions shall have the
meaning set out below:

      “Affiliate”  
means at any time during the term of this Agreement or extension thereof with
respect to a person, another person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, such person;
   
 
“DWEER
Intellectual
Property”  
any patent, copyright, registered or unregistered design, trade mark, or other
industrial or intellectual property right subsisting worldwide in respect of the
Products, and any applications for the same;
   
 
“Improvements”  
all improvements, modifications or adaptations to any part of the Technical
Information which might reasonably be of commercial interest to Calder or
DWEER-Tech in the design, manufacture, assembly, use or supply of the Legacy
Products and which may be made or acquired by DesalCo during the term of this
Agreement;

2



--------------------------------------------------------------------------------



 



      “Legacy Products”  
means the work-exchanger (also called pressure-exchanger) energy-recovery
systems, components and sub-components thereof used for water desalination using
the reverse osmosis process designed by DesalCo or DWEER-Tech and installed in
the Territory as of the date of this Agreement;
   
 
“Original
Distributorship
Agreement”  
means the Original Distributorship Agreement as defined in the recitals hereto.
   
 
“person”  
includes an individual, partnership, firm, company, association, unincorporated
association or organisation or any entity or body of whatsoever nature including
a governmental, quasi governmental, judicial or regulatory entity or any
department, agency, or political subdivision thereof;
   
 
“Products”  
means the work-exchanger (also called pressure-exchanger) energy-recovery
systems, components and sub-components thereof for use for water desalination
using the reverse osmosis process manufactured and sold by Calder pursuant to
the Technology Licence;
   
 
“Technology
Licence”  
means the Technology Licence as defined in the recitals hereto.
   
 
“Technical
Information”  
identifiable technical and commercial information, know-how, experience,
manufacturing techniques, engineering data, specifications of materials and
other technical or commercial information in the possession of Calder relating
to or in respect of or for use with the Legacy Products; whether stored
electronically or otherwise, including without limitation Improvements;

3



--------------------------------------------------------------------------------



 



      “Territory”  
means:

  (a)   all countries, territories and protectorates in or bordering on the Gulf
of Mexico and the Caribbean Sea excluding, except as provided for in sub-clause
(c) hereof, the mainland of Mexico, Belize, Guatemala, Honduras, Nicaragua,
Costa Rica, Panama, Columbia and Venezuela; and     (b)   the Bahamas, Barbados,
and the Turks and Caicos Islands; and     (c)   the mainland territory within 30
miles of the Gulf of Mexico or Caribbean Sea coasts of Mexico, Belize,
Guatemala, Honduras, Nicaragua, Costa Rica, Panama, Columbia and Venezuela

         
save that the continental United States and associated United States coastal
islands (e.g. Florida Keys, but not the U.S. Virgin Islands or Puerto Rico) are
specifically excluded;
“Third-party Components”  
means all parts comprised within the Legacy Products excluding the following:

  (a)   All parts made from castings;     (b)   Vessel pistons;     (c)   Check
Valves; and     (d)   pressure vessels manufactured of Duplex Stainless Steels
whether or not the pressure vessels they replace are manufactured of Duplex
Stainless Steels;

      “Trade Marks”  
the trademarks “DWEER” and “LinX” and all other names, symbols, trade and
service marks (whether registered or unregistered) used by DWEER-Tech or Calder
in connection with or in relation to the Products from time to time.

4



--------------------------------------------------------------------------------



 



  1.2   In this Agreement, save where otherwise provided or where the context
otherwise requires or admits:

  (a)   references to any law or provision of law shall include a reference to
any law or provision of any law which amends or replaces, or has amended or
replaced, it;     (b)   references to this Agreement or any other agreement or
document shall be construed as a reference to this Agreement as the same may
from time to time be amended, varied or supplemented;     (c)   a “clause” or
“schedule” is a reference to a clause hereof or schedule hereto;     (d)   a
“sub-clause” is a reference to a sub-clause of the clause in which the reference
appears;     (e)   any word, term or expression (including defined terms and
expressions) that imports any gender shall include all genders and words and
terms (including defined terms and expressions) importing the singular shall
include the plural and vice versa.

  1.3   In this Agreement the headings are inserted for convenience only and
shall not affect the construction hereof.

2. DISTRIBUTION OF PRODUCTS IN THE TERRITORY

  2.1   For the period set out in clause 9 below, Calder hereby grants DesalCo
the exclusive right to distribute and sell the Products in the Territory, and
DesalCo agrees to act in such capacity, subject to and upon the terms and
conditions of this Agreement. For the avoidance of doubt, DesalCo may sell
and/or deliver the Products purchased under this Agreement inside or outside of
the Territory, provided that such Products are to be installed and used within
the Territory.     2.2   For the period that DesalCo has the exclusive right to
distribute and sell the Products in the Territory, Calder:

  (a)   shall not appoint any other person as a distributor or agent for the
Products in the Territory;     (b)   shall not supply the Products to any person
other than DesalCo or, at the request of DesalCo, Affiliates of DesalCo, who, to
the knowledge of Calder, intends to use or install such Products in the
Territory or intends to resell

5



--------------------------------------------------------------------------------



 



      such Products to any person who intends to use or install such Products in
the Territory without the prior written consent of DesalCo; and     (c)   shall
obtain a written undertaking, from all persons to whom it sells the Products
(other than DesalCo and Affiliates of DesalCo which it supplies at the request
of DesalCo) that they (1) shall not use or install such Products within the
Territory and (2) shall not resell such Products to any person who intends to
use or install such Products inside the Territory.

  2.3   DesalCo and its Affiliates shall during the term of this Agreement:

  (a)   not obtain the Products from any person other than Calder for use or
installation inside the Territory;     (b)   not obtain any goods which compete
with the Products;     (c)   except as permitted pursuant to Clause 5.10 below,
not be concerned or interested, either directly or indirectly, in the design,
manufacture, distribution, marketing or sale of any goods which compete with the
Products;;     (d)   not sell the Products purchased from Calder under this
Agreement to any person who, to the knowledge of DesalCo or its Affiliates,
intends to use or install such Products in any country which is outside the
Territory or intends to resell such Products to any person who intends to use or
install such Products outside the Territory; and     (e)   obtain a written
undertaking from all persons to whom it sells the Products purchased from Calder
under this Agreement that they (1) shall not use or install such Products
outside the Territory and (2) shall not resell such Products to any person who
intends to use or install such Products outside the Territory.

  2.4   For so long as this Agreement is in force:

  (a)   in the event that DesalCo wishes to purchase any Products from Calder
for use or installation outside the Territory, it shall place an order for such
Products with Calder stating that such Products are intended for use or
installation outside the Territory and stating where such Products are intended
to be used, or installed; and

6



--------------------------------------------------------------------------------



 



  (b)   in the event that Calder agrees to supply such Products, DesalCo may
purchase such Products for use or installation outside the Territory, free of
any of the restrictions contained in this Agreement, and the provisions of this
Agreement shall not apply to any Products so purchased by DesalCo or any
Affiliate thereof Provided That, notwithstanding this, clause 6 of this
Agreement shall apply to all information disclosed to DesalCo by DWEER-Tech or
Calder or which relates to the Products and which comes into the knowledge,
possession or control of DesalCo whether pursuant to or in connection with this
Agreement or pursuant to or in connection with the Original Distributorship
Agreement, and the provisions of clauses 5.4 5.5, 5.7 and 5.8 of this Agreement
shall also apply outside the Territory.

  2.5   Any energy-recovery devices (including pressure-exchangers or
work-exchangers) for water desalination using the reverse osmosis process to be
installed on reverse osmosis desalination units with a brine flowrate of less
than 880 US gallons per minute (200 m3/hour) shall be deemed to be goods which
do not compete with the Products.     2.6   DesalCo shall be entitled to
describe itself as the “authorised exclusive distributor” for the Products in
the Territory but it shall not hold itself out as DWEER-Tech’s or Calder’s agent
for sales of the Products or as being entitled to bind DWEER-Tech or Calder in
any way.     2.7   DesalCo shall not without the express written permission of
Calder sell through a sales agent or to a sub-distributor any Products which it
purchases from Calder under this Agreement.     2.8   Nothing in this Agreement
shall entitle DesalCo to;

  (a)   any priority of supply in relation to the Products as against Calder’s
other distributors or customers;     (b)   any right or remedy against Calder if
any Product supplied by Calder or its Affiliates is sold, installed, or used in
the Territory by any person other than DesalCo or its Affiliates, provided that
Calder can show that it has obtained the written undertaking required by
sub-clause 2.2(c) above from the person to whom Calder supplied the Product and
further provided that Calder shall, at the request and expense of DesalCo, take
all such steps as DesalCo may reasonably require to assist DesalCo in preventing
the installation, use or resale of such Products in the Territory.

7



--------------------------------------------------------------------------------



 



  2.9   Calder shall not have any right or remedy against DesalCo if any Product
supplied by DesalCo or its Affiliates is sold, installed or used outside the
Territory by any person other than DesalCo or its Affiliates, provided that
DesalCo can show that it has obtained the written undertaking required by clause
2.3(e) above from the person to whom DesalCo supplied the Product and further
provided that DesalCo shall, at the request and expense of Calder, take all such
steps as Calder may reasonably require to assist Calder in preventing the
installation, use or resale of such Products outside the Territory.

3.   SUPPLY OF PRODUCTS

  3.1   Calder shall use its reasonable endeavours to supply the Products to
DesalCo in accordance with DesalCo’s orders from time to time and to deliver the
same in accordance with DesalCo’s directions.     3.2   Calder shall not be
under any obligation to continue the manufacture of all or any of the Products,
and shall be entitled to make such alterations to the specifications of the
Products as it may think fit from time to time and may, as it thinks fit from
time to time, change, amend or replace any trademark used in relation to the
Products (including, without limitation, the Trade Marks).     3.3   The prices
for each order of Products to be supplied under this Agreement shall be at least
as good as and shall not be more than the lowest price charged by Calder for
comparable orders of Products by other persons.     3.4   Each order for
Products by DesalCo shall be in writing and shall constitute a separate contract
and payment for such Products shall be made by DesalCo without deduction or
set-off. The standard terms and conditions of sale of Calder from time to time
shall apply to all sales of the Products to DesalCo under this Agreement except
to the extent that any of the same is inconsistent with any of the provisions of
this Agreement, in which case the latter shall prevail, and subject to any
modifications thereto agreed to in writing between DesalCo and Calder.

8



--------------------------------------------------------------------------------



 



  3.5   Prior to acceptance of an order, DesalCo shall provide Calder with
comprehensive accurate drawings and plans showing the manner in which Products
will be incorporated into and installed in the relevant desalination plant.
DesalCo shall give due regard to any observations or comments made by Calder in
relation thereto provided that Calder shall not thereby incur any liability to
DesalCo. Calder’s observations and comments shall be limited to compatibility of
the Products with the relevant desalination plant. Save as agreed in writing by
Calder, Calder shall not be liable or responsible for the design, operation or
functioning of any desalination plants.

4.   MARKETING AND USE OF THE PRODUCTS

  4.1   DesalCo shall use its best endeavours to promote the sale and use of the
Products throughout the Territory and to satisfy market demand therefor.     4.2
  DesalCo shall be entitled, subject to the terms of this Agreement, to promote
and market the Products in the Territory in such manner as it may think fit, and
in particular shall be entitled to resell the Products to its customers on such
terms and at such prices as it may determine.     4.3   DesalCo shall maintain
such stocks of parts for the Products as may be necessary to meet its customers’
requirements.     4.4   In connection with the promotion, marketing and the sale
of the Products, DesalCo shall:

  (a)   make clear, in all dealings with its customers and prospective
customers, that it is acting as distributor of the Products and not as agent of
Calder or DWEER-Tech;     (b)   comply with all legal requirements from time to
time in force relating to the storage and sale of the Products;     (c)   use
only such advertising, promotional, and selling materials as are approved in
writing by Calder;     (d)   provide an after sale service for customers in
relation to the Products on terms to be agreed from time to time between DesalCo
and Calder; and

9



--------------------------------------------------------------------------------



 



  (e)   advise Calder of projected sales of Products as early as reasonably
possible.

  4.5   Calder shall, from time to time, provide DesalCo with such samples,
catalogues, brochures, and up to date information concerning the Products as
Calder may consider reasonably appropriate in connection with the sale of the
Products in the Territory, and Calder shall endeavour to answer as soon as
practicable any technical enquiries concerning the Products which are made by
DesalCo or its customers.     4.6   DesalCo shall use its best endeavours to
enable Calder to conduct testing and experimentation of Products on plants owned
or operated by DesalCo or its Affiliates at which Products are installed
provided that Calder shall indemnify and save harmless DesalCo from any costs,
expenses, loss or damage, of whatever type and howsoever caused arising from or
relating to such tests or experiments.

5.   INTELLECTUAL PROPERTY

  5.1   Calder hereby authorises DesalCo to use the Trade Marks in the Territory
on or in relation to the Products for the purposes only of exercising its rights
in performing its obligations under this Agreement and Calder shall not so
authorise any other person, firm or company for such use provided that Calder
and/or DWEER-Tech may prohibit by notice in writing to DesalCo any particular
use of the Trade Marks which in the opinion of Calder damages the goodwill of
Calder or DWEER-Tech in such Trade Marks.     5.2   DesalCo shall ensure that
each reference to and use of any of the Trade Marks by DesalCo is in a manner,
from time to time, approved by Calder and, if requested, accompanied by an
acknowledgement, in a form approved by Calder, that the same is a trade mark (or
registered trade mark as the case may be) of Calder or DWEER-Tech as the case
may be.     5.3   DesalCo shall not:

  (a)   make any unauthorised modifications to the Products;     (b)   alter,
remove, or tamper with any Trade Marks, numbers or other means of identification
used on or in relation to the Products;

10



--------------------------------------------------------------------------------



 



  (c)   use any of the Trade Marks in any way that might prejudice their
distinctiveness or validity;     (d)   use in relation to the Products any trade
marks other than the Trade Marks without first obtaining the prior written
consent of Calder; or     (e)   use in the Territory any trade marks or trade
names so resembling any Trade Marks or the trade names of DWEER-Tech or Calder
as to be likely to cause confusion or deception.

  5.4   Except as provided in clause 5.1, DesalCo shall have no rights in
relation to any of the Trade Marks or the goodwill associated therewith, and
DesalCo hereby acknowledges that, except as expressly provided in this
Agreement, it shall not acquire any rights in respect thereof and that all such
rights and goodwill are, and shall remain, vested in DWEER-Tech or Calder, as
the case may be, and that all rights and benefits arising from the use of the
Trade Marks by DesalCo shall accrue to and be for the benefit of Calder or
DWEER-Tech as the case may be.     5.5   DesalCo shall, at the request and
expense of Calder, take all such reasonable steps as Calder may reasonably
require to assist Calder in maintaining the validity and enforceability of any
DWEER Intellectual Property during the term of this Agreement.     5.6   DesalCo
shall, at the request and expense of Calder, execute such agreements or licences
in respect of the use of the Trade Marks in the Territory as Calder may
reasonably require, provided that the provisions thereof shall not be more
onerous or restrictive than the provisions of this Agreement.     5.7   DesalCo
shall not, during the term of this Agreement, challenge the validity of any
DWEER Intellectual Property.     5.8   DesalCo shall not do or authorise any
third party to do any act which would or might invalidate or be inconsistent
with any DWEER Intellectual Property and shall not omit or authorise any third
party to omit to do any act which, by its omission, would have that effect or
character.     5.9   DesalCo shall promptly and fully notify Calder of any
actual threatened or suspected infringement in the Territory of any DWEER
Intellectual Property which comes to DesalCo’s notice, and of any claim by any
third party so coming to its notice that the importation of the Products into
the Territory, or their sale therein, infringes any rights of any other person,
and DesalCo shall at the request and expense of Calder do all such things as may
be reasonably required to assist Calder or DWEER-Tech in taking or resisting any
proceedings in relation to any such infringement or claim.

11



--------------------------------------------------------------------------------



 



  5.10   During the term of this Agreement, DesalCo may manufacture or procure
the manufacture of and sell Third-party Components for use only in connection
with the Legacy Products.     5.11   Calder may, without accepting any
obligation or in any way committing to do so and provided that DesalCo
reimburses Calder its direct costs in connection therewith, supply DesalCo with
Technical Information for Third-party Components that it has in its possession
or readily available in order to assist DesalCo to manufacture or procure the
manufacture of Third-party Components in accordance with this Agreement, to the
extent that Calder is not under any restriction from supplying such Technical
Information.     5.12   Calder and DWEER-Tech shall not have any liability or
responsibility in relation to Third-party Components which DesalCo manufactures
or procures the manufacture of or sells, including any consequential losses
arising therefrom.     5.13   DesalCo shall not apply the Trade Marks to
Third-party Components which DesalCo manufactures or procures the manufacture of
and DesalCo shall not represent to anyone that Third-party Components which
DesalCo manufactures or procures the manufacture of are supplied by or
guaranteed by Calder or DWEER-Tech or that Calder or DWEER-Tech have any
liability or responsibility therefor.     5.14   DesalCo agrees to maintain
secret and confidential all Technical Information obtained from Calder or
DWEER-Tech both pursuant to this Agreement and prior to and in contemplation of
it and all other information that it may acquire from the Calder or DWEER-Tech
in the course of this Agreement, to use the same exclusively for the purposes of
this Agreement, and to disclose the same only to those of its employees, and
Third-party Components manufacturers or suppliers pursuant to this Agreement (if
any) to whom and to the extent that such disclosure is reasonably necessary for
the purposes of this Agreement.

12



--------------------------------------------------------------------------------



 



  5.15   The foregoing obligations of clause 5.14 above shall not apply to
Technical Information or other information which:

  5.15.1   Prior to receipt thereof from Calder or DWEER-Tech was in the
possession of DesalCo and at its free disposal provided that the same can
reasonably be shown to be the case from records within the possession or control
of DesalCo;     5.15.2   is subsequently disclosed to DesalCo without any
obligations of confidence by a third party who has not derived it directly or
indirectly from Calder or DWEER-Tech; or     5.15.3   is or becomes generally
available to the public in the Territory through no act or default of DesalCo or
its agents or employees.

  5.16   Notwithstanding the foregoing, DesalCo shall be entitled to disclose
Technical Information to actual customers or operators of Legacy Products
insofar as such disclosure is reasonably necessary for the use of the Legacy
Products.     5.17   DesalCo shall procure that all its employees and
Third-party Component manufacturers or suppliers pursuant to this Agreement (if
any) who have access to any information to which the obligations of clause 5.14
apply shall be made aware of these obligations and shall further procure that so
far as is reasonably practicable all of such employees and Third-party
Components manufacturers or suppliers shall enter into written undertakings in
favour of Calder to this end in a form previously approved by Calder.     5.18  
DesalCo shall forthwith disclose to Calder and DWEER-Tech in confidence and in
such detail as Calder or DWEER-Tech may reasonably require all Improvements that
it may develop or acquire during the term of this Agreement except in so far as
such disclosure would disclose information derived from and subject to
confidentiality obligations in favour of a third party.     5.19   Improvements
shall be deemed to be part of the Technical Information for the purposes of this
Agreement.

13



--------------------------------------------------------------------------------



 



  5.20   All Improvements shall be the exclusive property of DWEER-Tech
including all Improvements DesalCo is obliged to disclose to Calder and
DWEER-Tech under clause 5.18 hereof and all intellectual property rights in
respect thereof or arising therefrom shall belong to DWEER-Tech exclusively and
DesalCo undertakes to assign and transfer or procure the assignment and transfer
of all intellectual property rights in respect thereof or arising therefrom to
DWEER-Tech forthwith on request. Improvements (whether or not patentable,
protected by copyright or otherwise protected) may be used by DWEER-Tech and/or
its licensees in any manner including without limitation in connection with
Products or Legacy Products.     5.21   Pending any assignment under clause
5.20, DWEER-Tech shall have a non-exclusive irrevocable world-wide royalty-free
licence without limit of time with the right to assign and to grant sub-licences
thereunder to use all Improvements DesalCo is required to disclose to Calder and
DWEER-Tech under clause 5.18 above and to use and exploit all intellectual
property rights in respect thereof owned by DesalCo or any assign or successor
in title of DesalCo.     5.22   Where DesalCo has developed or acquired an
Improvement it shall not publish the same or do anything that might prejudice
the validity of any patent that might subsequently be granted on it until
DWEER-Tech has had at least 60 working days from disclosure in writing of all
information relating to it to consider whether patent or other protection should
be applied for. DWEER-Tech shall not publish the same or do anything that might
prejudice the validity of any patent that might subsequently be granted on it
until an application for a patent has been filed by either DWEER-Tech or DesalCo
in accordance with this clause or until it is clear that neither party intends
to so file and within such 60 day period shall notify DesalCo whether it intends
to seek any relevant protection. If so, then this obligation shall continue for
such time as may be reasonably required to prepare and file an application for
patent or other protection. If DWEER-Tech does not within such 60 day period
notify DesalCo that it intends to seek any relevant protection, and if it is
agreed with DWEER-Tech that DesalCo may do so (which agreement DWEER-Tech may
withhold in its sole and absolute discretion), DesalCo may seek patent or other
protection (and DesalCo shall within such 60 day period give DWEER-Tech notice
that it wishes to seek patent or other protection), in which event DWEER Tech
will be subject to the same obligation not to publish the same or do anything
that might prejudice the validity of any patent that might subsequently be
granted on it for such time as may be reasonably required for DesalCo to prepare
and file an application for patent or other protection.

14



--------------------------------------------------------------------------------



 



  5.23   Subject to the foregoing each party shall be free to apply for patent
protection for any invention not made in whole or in part by an employee of the
others provided however that the specification in support thereof does not
disclose any Technical Information or other information which is confidential to
the others.

6.   CONFIDENTIALITY

  6.1   Except as provided by clauses 5.14 to 5.17 (inclusive) above and clauses
6.3 and 6.4 below, DesalCo and any Affiliate thereof shall at all times during
the continuance of this Agreement and thereafter:

  (a)   use its best endeavours to keep all Restricted Information (as defined
below) confidential and accordingly shall not disclose any Restricted
Information to any other person; and     (b)   not use any Restricted
Information for any purpose other than the performance of its obligations under
this Agreement or any other agreement for the sale of the Products.

  6.2   “Restricted Information” means any information:

  (a)   which is disclosed to DesalCo by Calder or DWEER-Tech pursuant to or in
connection with this Agreement or the Original Distributorship Agreement or any
other agreement for the sale of the Products; (whether orally or in writing); or
    (b)   which relates to the Products and which comes into the knowledge,
possession or control of DesalCo pursuant to this Agreement or the Original
Distributorship Agreement or any other agreement for the sale of the Products;

      regardless of whether or not such information is expressly stated to be
confidential or marked as such.

15



--------------------------------------------------------------------------------



 



    6.3   Notwithstanding clauses 6.1 and 6.2 above, any Restricted Information
may be disclosed by DesalCo to:

  (a)   any customers or prospective customers;     (b)   any governmental or
other authority or regulatory body;     (c)   any employees or Affiliates of
DesalCo;

      to the extent only as is required for the purposes contemplated by this
Agreement, or as is required by law and subject in each case to DesalCo using
its best endeavours to ensure that the person in question keeps the same
confidential and does not use the same except for the purposes for which the
disclosure is made.     6.4   Any Restricted Information may be used by DesalCo
or its Affiliates for any purpose, or disclosed by DesalCo to any other person,
to the extent only that it is, at the date hereof, or hereafter, is or becomes
public knowledge through no fault of DesalCo or its Affiliates (provided that in
doing so DesalCo and its Affiliates shall not disclose any Restricted
Information which is not public knowledge).     6.5   Any press releases,
learned papers or similar publications made by Calder that make reference to
DesalCo or its Affiliates or plants owned or operated by DesalCo or its
Affiliates shall be approved in advance by DesalCo provided that such approval
shall not be unreasonably withheld and shall be given in a sufficiently timely
manner.

7.   REPRESENTATIONS, WARRANTIES AND LIABILITY

  7.1   Subject as herein provided Calder warrants to DesalCo that:

  (a)   all the Products supplied hereunder shall be of satisfactory quality and
shall comply with any legal or other specification, agreed for them;     (b)  
it is not aware of any rights of any third party in the Territory which would or
might render the sale of the Products, or the use of any of the Trade Marks on
or in relation to the Products, unlawful.

  7.2   In the event of any breach of Calder’s warranty in clause 7.1 above
(whether by reason of defective materials, production faults or otherwise)
Calder’s liability shall be limited to:

  (a)   replacement of the Products in question; or

16



--------------------------------------------------------------------------------



 



  (b)   at Calder’s option, repayment of the purchase price therefor (where this
has been paid).

  7.3   Notwithstanding anything to the contrary in this Agreement, DWEER-Tech
and/or Calder shall not be liable to DesalCo by reason of any representation or
implied warranty, condition or other term or any duty at common law, or under
the express terms of this Agreement, for any consequential loss or damage
(whether for loss of profit or otherwise and whether occasioned by the
negligence of DWEER-Tech and/or Calder or its employees or agents or otherwise)
arising out of or in connection with any act or omission of DWEER-Tech and/or
Calder relating to the manufacture or supply of the Products, their resale by
DesalCo or their use by any customer.

  7.4   Each party hereto represents and warrants to the other that:

  (a)   It is a validly existing company in good standing under the laws of its
jurisdiction of incorporation and is duly qualified as necessary to carry on its
business in the jurisdictions in which such business is carried on; and     (b)
  this Agreement has been duly authorised, executed and delivered by it and is a
valid and legally binding obligation of it enforceable in accordance with its
terms.

8.   FORCE MAJEURE

  8.1   If either party’s performance of this Agreement is affected by Force
Majeure (as defined below) it shall forthwith notify the other party of the
nature and extent thereof.     8.2   Neither party shall be held to be in breach
of this Agreement, or otherwise be liable to the other, by reason of any delay
in its performance, or non performance, of any of its obligations under this
Agreement to the extent that such delay or non performance is due to Force
Majeure of which it is notified to the other party, and the time for performance
of such obligations shall be extended accordingly.     8.3   If the Force
Majeure in question prevails for a continuous period in excess of 180 days, the
parties shall enter into bona fide negotiations with a view to alleviating its
effects, or to agreeing such alternative arrangements as may be fair and

17



--------------------------------------------------------------------------------



 



      reasonable, and if no agreement is reached between the parties with
respect thereto within 30 days, then either party may upon giving written notice
to the other, terminate this Agreement without prejudice to any rights, remedies
or obligations which have accrued prior to termination.     8.4   “Force
Majeure” means, in relation to either party, any circumstances beyond the
reasonable control of that party (including, without limitation, acts of god,
war, strike, lock out, go slow, work to rule or other form of industrial action,
fire, flood, civil disturbance, or government intervention or government failure
to act).

9.   DURATION AND TERMINATION

  9.1   This Agreement shall come into force on the date of this Agreement and,
subject as provided in clauses 9.2, 9.3, 9.4 and 9.5 below, shall continue in
force until 31st October, 2009 whereupon it shall terminate unless previously
renewed or extended by the mutual written agreement of the parties hereto.    
9.2   Calder shall be entitled to terminate this Agreement if:

  (a)   DesalCo fails to diligently promote the sale of and the use of the
Products throughout the Territory provided that DesalCo does not have to offer
to sell or sell the Products to competitors that are bidding in connection with
the construction or expansion of desalination projects in the Territory in
connection with which DesalCo or any of its Affiliates is also bidding (but
DesalCo may do so at its sole and absolute discretion); or     (b)   DesalCo at
any time challenges the validity of all of any of the DWEER Intellectual
Property;

      provided that DesalCo fails to remedy the same within 30 days after
receipt of written notice giving full particulars of the breach and requiring it
to be remedied.     9.3   DesalCo may, at any time, terminate this Agreement
upon one (1) month’s prior written notice to Calder.     9.4   This Agreement
shall automatically terminate upon termination of the Technology Licence.

18



--------------------------------------------------------------------------------



 



  9.5   Either party shall be entitled forthwith to terminate this Agreement by
written notice to the other (provided that such termination shall not affect any
orders accepted by and binding on Calder as provided in clause 3.4 above) if:

  (a)   that other party commits any material breach of any of the provisions of
this Agreement and, in the case of a breach capable of remedy, fails to remedy
the same within 30 days after receipt of a written notice giving full
particulars of the breach and requiring it to be remedied;     (b)   an
encumbrancer takes possession or a receiver is appointed over any of the
property or assets of that other party;     (c)   that other party makes any
voluntary arrangement with its creditors or goes into winding up or liquidation
(except for the purposes of amalgamation or reconstruction and in such manner
that the company resulting therefrom effectively agrees to be bound by or assume
the obligations imposed on that other party under this Agreement);     (d)  
anything analogous to any of the foregoing under the law of any jurisdiction
occurs in relation to that other party; or     (e)   that other party ceases, or
threatens to cease, to carry on business.

  9.6   For the purposes of clause 9.5 above, a breach shall be considered
capable of remedy if the party in breach can comply with the provision in
question in all respects other than as to the time of performance (provided that
time of performance is not of the essence).     9.7   Any waiver by either party
of a breach of any provision of this Agreement shall not be considered as a
waiver of any subsequent breach of the same or any other provision thereof.    
9.8   The rights to terminate this Agreement given by this clause 9 shall be
without prejudice to any other right or remedy of either party in respect of the
breach concerned (if any) or any other breach.

19



--------------------------------------------------------------------------------



 



10.   CONSEQUENCE OF TERMINATION OR EXPIRATION       Upon termination of this
Agreement for any reason:

  10.1   the terms of this Agreement shall continue in full force for so long as
is required and to the extent and insofar as is necessary to allow DesalCo to
complete any binding contracts for the sale of the Products in effect at the
date of termination and any bids, offers, quotations and/or proposals made by
DesalCo to other persons prior to termination of this Agreement which have been
accepted before termination of this Agreement or are capable of being accepted
after termination of this Agreement provided that, for the avoidance of doubt
and notwithstanding the foregoing, the provisions of clauses 2.1, 2.2 and 2.6
above shall cease to apply forthwith upon termination of this Agreement;    
10.2   DesalCo shall cease to promote, market or advertise the Products or to
make any use of the Trade Marks other than for the purpose of selling existing
stock consisting of the Products and for such purpose only and to such extent
the provisions of this Agreement shall continue in full force and effect;    
10.3   the provisions of clause 6, and any other clauses which are intended to
survive the termination of this Agreement, shall continue in force in accordance
with their respective terms notwithstanding termination of this Agreement;    
10.4   DesalCo shall have no claim against Calder for compensation for loss of
distribution rights, loss of goodwill or any similar loss;     10.5   subject to
as otherwise provided herein and to any rights, remedies or obligations which
have accrued prior to termination, neither party shall have any further
obligation to the other under this Agreement.

11.   MISCELLANEOUS PROVISIONS

  11.1   Calder shall be entitled to perform any of the obligations undertaken
by it and to exercise any of the rights granted to it under this Agreement
through any Affiliate and any act or omission of any such Affiliate shall for
the purposes of this Agreement be deemed to be the act or omission of Calder.  
  11.2   DesalCo may assign this Agreement to any Affiliate, but otherwise
DesalCo may not without the prior written consent of Calder assign, mortgage,
charge (otherwise than by floating charge) or dispose of any of its rights
hereunder, or subcontract or otherwise delegate any of its obligations
hereunder.

20



--------------------------------------------------------------------------------



 



  11.3   Nothing in this Agreement shall create or be deemed to create a
partnership or relationship of principal and agent or employer and employee
between the parties.     11.4   This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof, supersedes all
previous agreements and understandings between the parties with respect hereto,
and may not be modified except by an instrument in writing signed by the duly
authorised representatives of the parties.     11.5   Each party acknowledges
that in entering into this Agreement it does not do so on the basis of, and does
not rely on, any representation, warranty or other provision except as expressly
provided herein, and all conditions, warranties, or other terms implied by
statute or common law are hereby excluded to the fullest extent permitted by
law.     11.6   If any provision of this Agreement or any agreement entered into
pursuant hereto is or becomes illegal, invalid or unenforceable in any
jurisdiction, that shall not affect:-

  (a)   the validity or enforceability in that jurisdiction of any other
provision of this Agreement or such other agreement; or     (b)   the validity
or enforceability in other jurisdictions of that or any other provision of this
Agreement or such other agreement.

12.   JURISDICTION       This Agreement shall be governed by and construed in
all respects in accordance with the laws of the Cayman Islands and each party
hereby submits to the non-exclusive jurisdiction of the Cayman Islands Courts.  
13.   NOTICES       All notices or other communications required or permitted to
be given hereunder shall be in writing and shall be served by delivering the
same by hand or by sending the same by facsimile or reputable courier service
and shall be deemed given, if sent by hand, when delivered, if sent by
facsimile, upon the date stated in the transmission report or, if sent by
courier service, on delivery by the relevant courier service, in each case, to
the address set out below or such other address as is notified by the relevant
person from time to time, provided

21



--------------------------------------------------------------------------------



 



      that a notice given in accordance with the above but received on a
non-working day or after business hours in the place of receipt shall only be
deemed to be given on the next working day in that place:

  13.1   if to Calder:

Binzenholzstrasse 447, Industrie Nord
CH-5704 Egliswil
Switzerland
Attention: President
Facsimile No:+(41) 62 769 60 70

  13.2   if to DesalCo:

Trafalgar Place
1428A West Bay Road
Grand Cayman, Cayman Islands
Attention: President
Facsimile No:+1 (345) 949-2957

22



--------------------------------------------------------------------------------



 



    AS WITNESS whereof the parties have hereto set their hands the day and year
first before written.

             
SIGNED FOR AND ON BEHALF OF
    )      
DESALCO LIMITED by
    )      
Frederick W. McTaggart, Director
    )      
in the presence of:
    )     /s/ Frederick W. McTaggart
 
           
 
          Frederick W. McTaggart, Director
 
           
/s/ Kenneth Crowley               
           
Witness
           
Witness name: Kenneth Crowley
           
Address: P.O. Box 114GT Grand Cayman
           
Occupation: Engineer
           
 
           
SIGNED FOR AND ON BEHALF OF
    )      
CALDER AG by
    )      
Ernst Kündig, Director and President
    )      
in the presence of:
    )     /s/ Ernst Kündig
 
           
 
          Ernst Kündig, Director and President
 
           
Tanja Keses                    
           
Witness
           
Witness name: Tanja Keses
           
Address: Weihesweg AG, CH-550R Hunzehschwil
           
Occupation: Company Secretary
           

23